Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/30/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock et al (US 2014/0055906 A1) in view of Restuccia et al (US 2016/0107739 A1).
Regarding claims 1, 2, 4, and 27, Whitlock teaches an assembly (1610) comprising a first substrate (1620), a second substrate (1630), and a fastener (1640) configured to join the first substrate and the second substrate; wherein may have a conductive resin (i.e., an electrically dissipative polymer coating material configured to coat the fastener) coating on its shaft (1646) (para 78, fig 16).
Whitlock fails to teach the conductive resin is a spray-deposited thermoplastic polymer comprising at least one of: nylon, polyetheretherketone, 5 to about 1 x 1011 ohm-m.
Restuccia teaches an electrically dissipative spray-deposited conductive coating (para 18, 20, 67) comprising composite conductive particles; wherein the conductive component of the particle may include known metals such as nickel, copper, and titanium; and the polymeric component of the particle may include a combination of thermoplastic polymers such as polyamides, polyetherimides, polyetherketoneketones, and/or polyetheretherketones (para 23, 25, 30); wherein the coating may also include non-conductive toughening particles comprising thermoplastic polymers such as polyamide (nylon), poly(etheretherketone), and/or polyetherimide (para 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Restuccia for the conductive coating of Whitlock, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
para 22). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Restuccia, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Restuccia teaches that metallic particles or filler (i.e., conductive material) are used to adjust or reduce the resin resistivity (para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of (i.e., % by volume) conductive material or composite particles (and therein the metal particles) in the coating to optimize the resistivity value and/or the conductivity of the final coating. Restuccia further teaches that composites in general should have a high strength-to-weight ratio and overall weight of the composite is a concern (para 1, 17); so it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the density of the coating to optimize its final application weight.
Regarding claims 3 and 5-7, Whitlock teaches the assembly is in an aircraft wing (i.e., manned or unmmaned aircraft) (para 78, fig 16).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock and Restuccia as applied to claim 1 above, and further in view of Simmons et al (US 2015/0210039 A1).

Whitlock as modified by Restuccia fails to suggest the electrically dissipative spray-deposited thermoplastic polymer coating material comprises a thermoplastic fluoroelastomer.
Simmons teaches toughening particles used in composites may comprise either alone or in combination: polyamides, copolyamides, polyimides, aramids, polyketones, polyetheretherketones, polyarylene ethers, polyesters, polyurethanes, polysulphones, high performance hydrocarbon polymers, liquid crystal polymers, PTFE, elastomers, and segmented elastomers (para 3, 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the PTFE toughening particles of Simmons with the polyamide (nylon), poly(etheretherketone), and/or polyetherimide toughening particles of Whitlock as modified by Restuccia, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 15-17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia.
Restuccia teaches an electrically dissipative spray-deposited conductive coating (para 18, 20, 67) comprising composite conductive particles; wherein the conductive component of the particle may include known metals such as nickel, copper, and titanium; and the polymeric component of the particle may include a combination of thermoplastic polymers such as polyamides, polyetherimides, polyetherketoneketones, and/or polyetheretherketones (para 23, 25, 30); wherein the coating may also include non-conductive toughening particles comprising thermoplastic polymers such as polyamide (nylon), poly(etheretherketone), and/or polyetherimide (para 60).
Restuccia teaches the composite particles (i.e., conductive material) have a mean particle size of preferably within the range of 10-90 μm, more preferably within the range of 10-60 μm (para 22). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Restuccia, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Restuccia teaches that metallic particles or filler (i.e., conductive material) are used to adjust or reduce the resin resistivity (para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of (i.e., % by volume) conductive material or composite particles (and therein the metal particles) in the coating to optimize the resistivity value and/or the conductivity of the final coating. Restuccia further teaches that composites in general should have a high strength-to-weight ratio and overall weight of the composite is a concern (para 1, 17); so it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the density of the coating to optimize its final application weight.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia as applied to claim 15 and 16 above, and further in view of Whitlock.
Restuccia teaches the thermoplastic fastener coating of claim 15 and 16. 
Restuccia fails to suggest a fastener comprising the coatings of claim 15 or 16.
Whitlock teaches an assembly (1610) comprising a first substrate (1620), a second substrate (1630), and a fastener (1640) configured to join the first substrate and the second substrate; wherein may have a conductive resin (i.e., an electrically dissipative polymer coating material configured to coat the fastener so an electrically dissipative fastener) coating on its shaft (1646) (para 78, fig 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Restuccia for the conductive coating of Whitlock, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia as applied to claim 15 above, and further in view of Simmons et al (US 2015/0210039 A1).
Restuccia teaches the electrically dissipative spray-deposited thermoplastic fastener coating of claim 15.
Restuccia fails to suggest the electrically dissipative spray-deposited thermoplastic polymer coating material comprises a thermoplastic fluoroelastomer.
Simmons teaches toughening particles used in composites may comprise either alone or in combination: polyamides, copolyamides, polyimides, aramids, polyketones, polyetheretherketones, polyarylene ethers, polyesters, polyurethanes, polysulphones, high performance hydrocarbon polymers, liquid crystal polymers, PTFE, elastomers, and segmented elastomers (para 3, 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the PTFE toughening particles of Simmons with the polyamide (nylon), poly(etheretherketone), and/or polyetherimide toughening particles of Restuccia, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783